YOUNG, J.
Kate Paluch brought an action against Martin Paluch in the Lucas Common Pleas for divorce and alimony. The Court dismissed plaintiff’s petition without prejudice after the trial had begun and some evidence had been brought in.
It was claimed that the plaintiff committed perjury while testifying and that under 11988 GC. no admission of testimony shall be received which the court has reason to believe was obtained by fraud, connivance or other improper means. Plaintiff insisted that the trial court was without authority in dismissing the case. Mrs. Paluch prosecuted error, and the Court of Appeals held:
1. Under 11988 GG. a divorce or judgment for alimony shall not be granted on testimony or admissions of a party unsupported by other evidence.
2. It is therefore difficult to conceive how the court could arrive at a conclusion as to the rights of the parties without hearing additional testimony on behalf of the plaintiff.
3. While the court may exercise a reasonable discretion in the limitation of the number of witnesses who may be called in proof of a fact, a party can not be deprived of the right to call at least a sufficient number of witnesses to enable the court to determine the case on its merits.
4. As there was evidence in the bill of exceptions tending to support the allegations of the petition, it was incumbent upon the court to hear additional evidence and from it all determine its value, if any, and decide upon the merits of the case all the issues therein presented.
5. Plaintiff is entitled to her day in court. She may be entitled to a divorce if allowed to establish her action by sufficient evidence, and not be entitled to alimony.
6. The court erred in dismissing the petition without prejudice.
Judgment reversed.